This question was squarely before this court, and by it squarely decided in Martin v. Wilson, 24 Idaho 353,134 Pac. 532, a case on all-fours with this. Passing directly upon the point, the court said:
"There were two appeals — one from the judgment and the other from an order denying a new trial — and the bond given simply refers to the 'appeal' and not to the 'appeals,' and under the former holdings of this Court said bond was void for uncertainty, under the provisions of sec. 4809, Rev. Codes. Those decisions holding that such a bond was not sufficient were rendered prior to the amendment of said section by the Laws of 1907, p. 134."
This court has never overruled the "former decisions," as counsel would contend. It has merely held them inapplicable under the statute as it now exists.
Petition denied.
Givens, C.J., and Budge, Varian and McNaughton, JJ., concur. *Page 36